723 N.W.2d 462 (2006)
AUTO CLUB GROUP INSURANCE COMPANY, Plaintiff-Appellee,
v.
Christopher Michael BUERKEL, Karen Bosha-Weaver and Amie R. Smith, Defendants-Appellees, and
State Lanes, Inc., Defendant-Appellant.
Amie R. Smith, Plaintiff,
v.
Christopher Michael Buerkel, Defendant/Cross-Defendant, and
Karen Lynn Boshaw-Weaver, Defendant-Appellee, and
State Lanes, Inc., Defendant/Cross-Plaintiff-Appellant.
Docket Nos. 131439, 131440. COA Nos. 258240, 260775.
Supreme Court of Michigan.
November 17, 2006.
On order of the Court, the application for leave to appeal the March 21, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule *463 oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall submit supplemental briefs within 35 days of the date of this order addressing whether the Court of Appeals analysis of MCL 257.401(1) paid adequate attention to the statute's provision that "[t]he owner is not liable unless the motor vehicle is being driven with his or her express or implied consent or knowledge" (emphasis added), and whether the motor vehicle at issue in this case was being driven with the owner's "express or implied consent or knowledge." The parties should avoid submitting a mere restatement of the arguments made in their application papers.